In an action to recover damages for medical malpractice, etc., the defendant David G. Schwartz appeals from so much of an order of the Supreme Court, Nassau County (Davis, J.), dated April 5, 2001, as denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The claims asserted against the appellant are not time barred (see, CPLR 214-a; Watkins v Fromm, 108 AD2d 233, 237-238).
Moreover, there are questions of fact as to whether the defendant David G. Schwartz was negligent and, if so, whether his negligence was a proximate cause of the decedent’s injuries (see, Alvarez v Prospect Hosp., 68 NY2d 320; Yaniv v Taub, 256 AD2d 273). Altman, J.P., Krausman, Goldstein and H. Miller, JJ., concur.